Supreme Court of the State of New York
Appellate Btuision: Second Judicial Department

 

M269387
E/mb
WILLIAM F. MASTRO, J.P.
REINALDO E. RIVERA
MARK. C. DILLON
RUTH C, BALKIN
CHERYL E.. CHAMBERS, JJ.
2019-00958 DECISION & ORDER ON MOTION

In the Matter of Frederick M. Oberlander,
admitted as Frederick Martin Oberlander,
an attorney and counselor-at-law.

(Attorney Registration No. 3878212)

 

Motion by the respondent, inter alia, in effect, to vacate an opinion and order of this
Court dated September 11,2019. The respondent was admitted to the Bar at aterm of the Appellate
Division of the Supreme Court in the Second Judicial Department on June 23, 1999, under the name
Frederick Martin Oberlander. By order to show cause dated February 6, 2019, this Court directed
the respondent to show cause why discipline should not be imposed upon him in this State pursuant
to 22 NYCRR 1240.13, based on the misconduct underlying the discipline imposed by an order of
the United States District Court for the Eastern District of New York, dated August 13,2018. By:
opinion and order dated September 11, 2019, this Court suspended the respondent from the practice
of law for a period of one year, commencing October 11,-2019, based on the misconduct underlying
the disciplinary action taken against him by the District Court. In a temporary restraining order,
contained in an order to show cause dated September 27, 2019, which initiated this motion, this.
Court stayed the effective date of the respondent’s suspension pending disposition of this motion.

The respondent failed to notify the Court of the disciplinary action taken against him
as required pursuant to 22 NYCRR 1240.13(d), and failed to respond to the order to show cause
dated February 6, 2019. By affidavit dated September 25, 2019, the respondent now advises this
Court that the District Court has stayed enforcement of the order dated August 13, 2018, by an order
of the District Court dated November 7, 2018, pending hearing and determination of an appeal from
the order dated August 13, 2018, by the United States Court of Appeals for the Second Circuit.

Upon the papers. filed in support of the motion and the papers filed in opposition
thereto, it is

February 19, 2020 Page I.
MATTER OF OBERLANDER, FREDERICK M,
ORDERED that the motion is granted to the extent that the opinion and order of this
Court dated September 11,2019, is recalled and vacated on the ground that enforcement of the order
dated August 13, 2018, was stayed by the District Court, and the motion is otherwise denied; and
it is further,

ORDERED that the above-entitled disciplinary proceeding is held in abeyance,
pending determination of the appeal of the order dated August 13, 2018; and it is further,

ORDERED that the respondent is directed to apprise this Court of the outcome of his
appeal from the order dated August 13, 2018, expeditiously, after the appeal is decided or otherwise
resolved,

MASTRO, J.P., RIVERA, DILLON, BALKIN and CHAMBERS, J.J., concur.

ENTER:
| Ad

Aprilanne Agostino
Clerk of the Court

February 19, 2020 Page 2.
MATTER OF OBERLANDER, FREDERICK M.
